Citation Nr: 1018127	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-20 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain.

2.  Entitlement to service connection for residuals of a heat 
stroke.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2004 to November 
2005 and June 2007 to October 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

Concerning the Veteran's separate claims for service 
connection for PTSD and an acquired psychiatric disorder 
other than PTSD, to include depression, the Board notes the 
United States Court of Appeals for Veterans Claims' (the 
Court's) recent decision in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  In its decision, 
the Court indicated that VA unduly limited its consideration 
of claims for service connection for specific mental 
disorders under circumstances in which other diagnosed 
psychiatric disabilities may be present.  Indeed, the 
Veteran's claim for an acquired psychiatric disorder other 
than PTSD, to include depression, (originally claimed as 
"depression" by the Veteran) has been expanded pursuant to 
Clemons.  However, in the present case, the Veteran's claims 
for PTSD and an acquired psychiatric disorder other than 
PTSD, to include depression, were developed separately by the 
RO prior to the Court's decision in Clemons.  Further, as 
will be discussed below, the competent medical evidence of 
record does not reflect that the Veteran has been diagnosed 
with PTSD.  In light of the RO's development of the Veteran's 
claims and in an attempt to give the Veteran every possible 
benefit of the appellate process, the Board will adjudicate 
these claims separately.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar strain is 
manifested by pain, limitation of motion and subjective 
complaints of radicular pain.

2.  The competent evidence of record does not show that the 
Veteran's service-connected lumbar strain is so exceptional 
or unusual that referral for extraschedular consideration by 
the designated authority is required.  

3.  The Veteran does not have a current diagnosis of any 
residuals of heat stroke.  

4.  The Veteran does not have a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected lumbar strain are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).

3.  Residuals of a heat stroke were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim in March 2009.  

In essence, the March 2009 Board remand instructed the agency 
of original jurisdiction (AOJ) to request any and all of the 
Veteran's VA treatment records from the VA facility in 
Minneapolis, Minnesota dated from 2005 and associate such 
records with the Veteran's claims file.  The AOJ was then to 
readjudicate the claims if warranted by the state of the 
record.  

In March 2009, the VA Appeals Management Center (AMC) 
requested such records from the Minneapolis VAMC.  Later that 
month, VA treatment records from the Minneapolis VAMC dated 
from October 2006 to January 2009 were associated with the 
Veteran's claims file.  The AMC subsequently readjudicated 
the Veteran's claim in an October 2009 supplemental statement 
of the case (SSOC).   

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  The Veteran's lumbar spine claim 
arises from a granted claim of service connection.  
Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006).   

Prior to the initial adjudication of the Veteran's claims, 
letters dated in May 2006 and July 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The May 2006 and July 
2006 letters provided notice of the manner in which VA 
assigns initial ratings and effective dates.  As the letters 
were sent to the Veteran prior to the initial adjudication of 
his claims, there was no timing error concerning such notice.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claims, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board is aware of the holding in 
Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court 
held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations 
in June 2006, August 2006, September 2008 and August 2009.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected lumbar spine disability since he was last examined.  
See 38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  

Moreover, the Board finds that the June 2006, September 2008 
and August 2009 VA examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  The June 2006, 
September 2008 and August 2009 VA examination reports are 
also thorough and supported by VA outpatient treatment 
records.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




(CONTINUED ON NEXT PAGE)

II.  Increased Ratings

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities [Specific 
schedular criteria will be set for below in connection with 
each issue on appeal.]

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Veteran is currently assigned a 20 percent disability 
rating for a lumbar strain under Diagnostic Code 5237 
[lumbosacral or cervical strain].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully reviewed the entire record, the Board 
finds, based on the medical evidence of record, that 
Diagnostic Code 5237 [lumbosacral strain] is the most 
appropriate, given the diagnosis and symptoms.  In any event, 
all spinal disabilities are rated under the General Rating 
Formula for Disease and Injuries of the Spine.  

Intervertebral disc syndrome may be alternatively rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  However, in this case 
intervertebral disc syndrome has not been diagnosed, and in 
addition no incapacitating episodes have been documented.  

Accordingly, the Veteran's lumbosacral strain will continue 
to be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.

For diagnostic codes 5235 to 5243, the General Rating Formula 
for Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply:  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See 38 C.F.R. § 4.71a, Plate V and Note (2) to 
the General Rating Formula for Diseases and Injuries of the 
Spine (2009).

The Veteran's service-connected lumbar strain is currently 
evaluated 20 percent disabling.  In order to warrant the next 
higher 40 percent disability rating for a lumbosacral strain, 
there must be evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Ankylosis is "immobility and 
consolidation of a joint due to a disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th Ed. 1987)].  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334(1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

With respect to range of motion, the most limited range of 
motion of the Veteran's lumbar spine was at the September 
2008 VA spine examination when the Veteran demonstrated 
forward flexion to 70 degrees.  While the VA examiner noted 
that the Veteran reported pain starting at 50 degrees of 
forward flexion, the VA examiner also stated that there was 
no additional loss of range of motion upon repetitive motion 
testing as per DeLuca.  Even if the Board would accept that 
the Veteran's lumbar spine flexion was limited to 50 degrees 
because of pain, this measurement is far greater than the 
limitation of motion of 30 degrees necessary for a 40 percent 
disability rating under Diagnostic Code 5237.  

The Board also notes that ankylosis of the entire 
thoracolumbar spine was not demonstrated at the September 
2008 VA examination.  Because the spine could flex, it was 
definitionally not ankylosed.  

Accordingly, the criteria for the assignment of a 40 percent 
schedular disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine is not met.

As the criteria for a 40 percent disability rating are not 
met the criteria for the still higher 50 or 100 percent 
disability ratings are also manifestly not shown.  

The Board additionally notes that the Veteran has complained 
of radicular pain in his left leg which he claims is 
associated with his service-connected lumbar strain.  See the 
September 2008 VA examination report.  As noted above, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2009); see 
also Esteban, supra.  However, the June 2006 and September 
2008 VA examination reports note that, despite the Veteran's 
subjective complaints of radicular pain, there was not 
objective medical evidence of neurological impairment 
associated with the Veteran's service-connected lumbar 
strain.  The June 2006 and September 2008 VA examination 
reports reflect that the Veteran was neurologically intact, 
and such radicular symptoms were not present during either 
examination.  

The Board has considered the possibility of staged ratings.  
See Fenderson, supra.  The Board, however, concludes that the 
criteria for a rating in excess of 20 percent have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

III.  Extraschedular Rating Considerations

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptomatology associated with 
her service-connected lumbar strain discussed immediately 
above involve pain and limitation of motion.  Such impairment 
is specifically contemplated by the rating criteria.  The 
rating criteria reasonably describe the Veteran's disability.  
Hence, referral for consideration of an extraschedular rating 
is, therefore, not warranted.  

IV.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability].

2.  Entitlement to service connection for residuals of a heat 
stroke

The Veteran has claimed entitlement to service connection for 
residuals of a heat stroke.  However, in considering the 
evidence of record under the laws and regulations as set 
forth above, the Board concludes that the Veteran is not 
entitled to service connection because the Veteran has not 
been shown to have been currently diagnosed with residuals of 
a heat stroke.  

As noted above, essential to the award of service connection 
is the existence of a current disability, Hickson element 
(1).  There is no competent medical evidence demonstrating a 
current diagnosis of residuals of a heat stroke.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich, supra (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the Veteran currently has the disability for which 
benefits are being claimed.  In the absence of currently 
diagnosed residuals of a heat stroke, the Veteran's claim of 
entitlement to service connection may not be granted.  Id.

The Board acknowledges that the Veteran was treated for a 
heat stroke during his active service.  See the Veteran's 
service treatment records dated from June 2005.  However, the 
competent medical and other evidence subsequent to that time, 
to include the Veteran's service treatment records, private 
treatment records, VA treatment records and an August 2009 VA 
examination report, are devoid of objective medical evidence 
that the Veteran suffers chronic residuals from his  July 
2005 heat stroke.  

A November 2005 private treatment record from E.S., M.D. 
reflects that the Veteran reported "extreme tiredness" and 
denied unexplained weight loss and extreme thirst.  

The Veteran was afforded a VA neurological examination in 
August 2009 to determine if the Veteran suffered from chronic 
residuals of a heat stroke.  The August 2009 VA examiner 
specifically noted the Veteran's complaints of premature 
exhaustion and thirst.  However, after thorough review of the 
Veteran's claims file, to include his service treatment 
records, VA treatment records and private treatment records, 
specifically noted that there was no evidence to support the 
Veteran's assertions that he suffers from chronic residuals 
of heat stroke.  After examination of the Veteran, the August 
2009 VA examiner stated that there were "no current 
residuals of heat exposure from June 2005 while [the Veteran] 
was in the military."  The VA examiner further reasoned that 
there were "no neurological conditions, no seizure disorder, 
no psychosis, tremors or other bizarre behavior that is 
associated with the June 2005 heat exposure."  See the 
August 2009 VA examination report.   

Finally, although the Veteran has expressed his own opinion 
that he currently suffers from chronic residuals of a heat 
stroke, the Court has held that laypersons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu, supra.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experiences.  See, e.g., Layno, supra.  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker, supra.

The Board has reviewed the 2009 letter from his VA treating 
physician, but, again, it merely mentions back pain.  

As the medical evidence does not establish that the Veteran 
has been diagnosed with chronic residuals of heat stroke, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for chronic residuals of a heat 
stroke is not warranted.  

3.  Entitlement to service connection for PTSD

In order for a claim for service connection for PTSD to be 
successful there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the Veteran engaged in combat or that the 
Veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996). 

The regulations provide that, in considering claims of 
Veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat Veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer, supra.

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau, supra.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr, supra.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has alleged that he is entitled to service 
connection for PTSD.  After review of the record, the Board 
finds against the Veteran's claim.

In this regard, the Board notes that a key element to 
establishing service connection is to show that the Veteran 
has the claimed disability.  This element may only be shown 
through evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The 
Court has held that a condition or injury incurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau, 
supra.  Though the Veteran complains that he suffers from 
PTSD, the Board has reviewed all medical records and there is 
no diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  
Specifically, the Veteran was provided an August 2006 VA PTSD 
examination, the report of such is associated with the 
Veteran's claim file.  Psychometric testing included the 
MMPI-II, the Mississippi Scale for Combat Related PTSD.  The 
August 2006 VA examination report reflects that the Veteran 
produced an invalid MMPT-II profile due to deliberate over-
reporting of psychiatric symptoms, to include endorsing a 
large number of items that are infrequently endorsed by the 
most seriously-ill individuals.  Further, the Veteran's score 
on the Mississippi Scale for Combat-Related Stress was 117, 
which is above the cutoff for Vietnam combat-related PTSD, 
but below the cutoff of 130 for the PTSD group.  The August 
2006 VA examiner stated that, upon interview, the Veteran's 
lack of psychiatric difficulty is in direct contrast to the 
Veteran's psychological testing, as described above.  
Ultimately, the August 2006 VA examiner stated that the 
Veteran's results were suggestive of malingering, and he did 
not meet the diagnostic criteria for PTSD or any other 
psychological disorder.  See the August 2006 VA PTSD 
examination report.  

And as mentioned, absent evidence of a current PTSD 
diagnosis, service connection simply is not possible because 
there is no present condition to attribute to incidents in 
service, even were the Board to assume for the sake of 
argument they indeed occurred as alleged.  See Degmetich, 
supra.

In addition, the Veteran is considered competent to describe 
his symptoms, but he is not competent to render or provide a 
current diagnosis.  See Barr and Jandreau, both supra; see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The competent evidence 
establishes that the Veteran does not currently have PTSD.  
Absent a current diagnosis, service connection is not 
warranted.  A preponderance of the evidence is against the 
claim for service connection for PTSD, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain is denied.

Entitlement to service connection for residuals of a heat 
stroke is denied.

Entitlement to service connection for PTSD is denied.


REMAND

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include depression

The Board notes that the Veteran was first diagnosed with 
depression by E.S., M.D. in November 2005, shortly after 
returning from his active service in Iraq.  A treatment 
record from E.S., M.D. dated November 28, 2005 reflects the 
Veteran's complaints of sexual problems, extreme tiredness 
and poor appetite.  The Veteran was prescribed medication for 
depression.  The Board notes that the November 2005 treatment 
record and subsequent treatment records from E.S., M.D. 
diagnose the Veteran with depression without reference to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).  

The Veteran was re-deployed from June 2007 to October 2007.  
While he reported to Fort Benning, Georgia for training, he 
never left the United States during this time.  The treatment 
records are devoid of any complaints of or treatment for an 
acquired psychiatric disability during his active service.  
While still on deployment in October 2007, the Veteran 
presented to the Minneapolis VAMC complaining of depression 
and suicidal ideation.  The Veteran sought admission for 
inpatient care due to knowledge that his wife had been 
unfaithful.  A VA psychiatrist diagnosed the Veteran with 
depression, not otherwise specified (NOS).  

The Veteran underwent an August 2006 VA examination, the 
report of which notes the Veteran's complaints of depressive 
symptoms.  However, the August 2006 VA examiner failed to 
diagnose the Veteran with depression, specifically stating 
"He does not appear to meet the criteria for Major 
Depression or Dysthymia currently."  See the August 2006 VA 
examination report.  Further, the August 2006 VA examiner 
could not provide a medical nexus opinion since no 
psychiatric disorder was diagnosed.  

The Veteran reported to the Minneapolis VAMC in January 2007 
to establish care.  The January 2007 VA treatment record 
reflects that the Veteran again complained for symptoms of 
depression.  After an interview with the Veteran, the VA 
staff physician provided a diagnosis of depression with 
possible PTSD.  

In light of above, Hickson element (1), evidence of a current 
disability has been met.  

The Veteran's service treatment records and Army National 
Guard records are devoid of any complaints of or treatment 
for an acquired psychiatric disorder.  

The private treatment records from E.S., M.D. dated November 
2005 through April 2006 are silent as to the etiology of the 
Veteran's diagnosed depression.  The Veteran's VA outpatient 
and inpatient treatment records also fail to provide an 
etiological link between the Veteran's diagnosed acquired 
psychiatric disorder and his service.  To the contrary, the 
Veteran's VA inpatient treatment records dated from October 
2007 specifically state that the Veteran's depression stems 
from his marital discord.  

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In the present case, it is unclear to the Board 
whether the Veteran's diagnosed acquired psychiatric disorder 
(1) had its onset during the Veteran's first period of active 
service, (2) had its onset during the period of time between 
November 2005 and June 2007, and if so, whether such is 
etiologically caused by his service (3) or if his acquired 
psychiatric disorder had its onset between November 2005 and 
June 2007 and is not etiologically caused by his service, 
whether such was aggravated beyond its normal progression by 
his second period of active service.  These questions must be 
addressed by an appropriately qualified medical professional.  
A medical opinion is therefore necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Further, as noted above, the competent medical evidence of 
record reflects that the Veteran's acquired psychiatric 
disorder may have been manifest between the periods of active 
service and aggravated beyond the normal progression of the 
disease during his second period of active service.  The 
Board notes that the Veteran has not been provided notice of 
the criteria necessary to substantiate a claim for 
aggravation of a pre-existing disability.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing 
the veteran with notice of the evidence 
required to substantiate a claim for 
service connection based on aggravation 
based on a pre-existing disability.  A 
copy of the letter should be sent to the 
veteran's representative.

2.  The Veteran should be scheduled for a 
VA psychiatric examination to obtain 
medical opinions concerning the 
following:

a) Did the Veteran's November 2005 
diagnosed acquired psychiatric disorder, 
other than PTSD, at least as likely as 
not have its onset during the Veteran's 
first period of active service from June 
2004 to November 2005?

b) IF the Veteran's November 2005 
diagnosed acquired psychiatric disorder, 
other than PTSD, did NOT have its onset 
during the Veteran's first period of 
service from June 2004 to November 2005, 
is it at least as likely as not that such 
is etiologically caused by his first 
period of active service from June 2004 
to November 2005?

c) IF the Veteran's November 2005 
diagnosed acquired psychiatric disorder, 
other than PTSD, neither had its onset 
during his first period of active service 
NOR is etiologically related to his first 
period of active service, was such at 
least as likely as not aggravated beyond 
the normal progression of the disease by 
his second period of active service from 
June 2007 to October 2007?  

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  Any additional psychiatric or 
psychological testing should be scheduled 
and conducted.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide 
a complete rationale for any opinion 
provided.

"Aggravation" of a pre-existing 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

3.  Then, the RO should readjudicate the 
Veteran's claim on the merits.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


